Dowling, P. J.
The respondent was admitted to practice as an attorney and counselor at law in February, 1925, at a term of the Appellate Division, Supreme Court, Second Department.
The charge against respondent is, that in June, 1927, while acting as attorney for Feedwaters, Inc., he collected the sum of fifty-eight dollars and seventy-one cents from W. L. Bradshaw of Wheeling, W. Va., and has failed to remit any part thereof to his client and has converted the entire amount collected by him to his own use.
The respondent filed no answer to this charge.
The evidence amply supports the charge. No part of the amount has ever been repaid by respondent.
The respondent did not appear upon the reference herein and made no defense to the charge.
Having been guilty of the conversion of his client’s money, respondent should be disbarred.
Merrell, Finch, McAvoy and Proskauer, JJ., concur.
Respondent disbarred.